DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1-19 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe an adequate number of representative examples of agents that reduce or eliminate the methane production and/or the methanogenic archaea in the patient’s digestive tract to claim “one or more agents”. It is unclear as to the necessary structures and/or properties of “agents” that are required to effectively reduce or eliminate the methane production and/or the methanogenic
archaea in the patient’s digestive tract.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “patient as likely to respond to treatment” is confusing as it is unclear as to how the “patient likely to respond to treatment” will be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimental et al. (US 10,519,515B2) in view of Budden et al. (Nat. Rev. 2016, 15, 55-63) and Camus et al. (Eur. Respir. J. 2000, 15, 5-10) and in further view of Costello et al. (J. Breath Res. 2013, 7, pg1-8) and Jun et al. (Digestive Diseases and Sciences 2005, 50, 1688-1691).
Pimental et al. (US 10,519,515B2) discloses the method of treating a disease caused or associated with high quantities of methanogens/archaea in patients (e.g. patients with IBS, etc.) with and without detectable methane on breath testing (title; abstract; column 1, lines 57+; column 2, lines 47-56). Determining methanogens and their cause and/or association with various diseases and conditions allows for selecting and/or administering an appropriate treatment for diseases and conditions (column 3, lines 3-10) which encompasses identifying a patient is likely to respond to treatment in reduction of methane production and/or methanogenic archaea and administering an agent which reduces or eliminates methane production in the patient’s digestive tract of the instant claims. 
Methanogens are important constituents of gut microbiota that colonize the human intestinal tract (column 1, lines 57+). The methanogens scavenge hydrogen and ammonia as substrates for the generation of methane which once absorbed into systemic circulation is cleared via the lungs (column 2, lines 12-19). The primary methanogen found in the human gut is Methanobrevibacter smithii which is found in 70% of human subjects and the analysis of methane by lactulose breath testing can serve as a measure of methane production (column 2, lines 19-24 and 47-55; column 34, lines 53+) which encompasses the assessment of methane levels by breath testing of the instant claims. The correlation between M. smithii is shown in figures 3 and 4 (column 11, lines 45-53) as M. smithii is responsible for breath methane in subjects with IBS who experience constipation wherein methane slows down intestinal transit (column 8, lines 16-41; column 9, lines 22-29).
The method includes subjecting a biological sample for a subject, suspected of having a disease or condition caused by having a high methanogen quantity, to analysis for methanogen quantity, comparing the methanogen quantity to a reference value and selecting a therapy for the subject if the methanogen quantity is higher than the reference value and administering the therapy (column 3, lines 18-54; column 12, lines 42+) which encompasses the evaluating intestinal methanogenic archaea before treatment of the instant claims. Therapies directly inhibit the growth of methanogens and thereby treat disease or conditions caused by or related to high methanogen quantity, or reduce the likelihood of having a disease or conditions caused by or related to high methanogen quantity (column 17, lines 50+) encompass the reduction in methanogenic archaea in the subject’s intestine of the instant claims as the methanogens are constituents of gut microbiota that colonize the human intestinal tract.
The therapy may comprise an antibiotic, such as rifaximin, a probiotic, reduced-calorie diet, elemental diet (Vivonex ® T.E.N.), etc. (column 4, lines 37+; column 9, lines 18-22; column 19, lines 17-59). The non-absorbable antibiotic rifaximin can be administered two, three, etc. times per day for 5,7,10,14,15, etc. days (column 18, lines 1-51; column 19, lines 8-16). The therapy can be re-administered after a period of no therapy (column 18, lines 30-51).
The non-absorbable antibiotic rifaximin encompasses the poorly absorbed antibiotic rifaximin of the instant claims. 
The administration of the rifaximin daily for 5,7,10,14,15, etc. days encompasses the daily administration for at least 5 days of the instant claims.
The probiotic encompasses the probiotic of the instant claims.
The Vivonex encompasses the food and elemental diet of the instant claims.
The re-administration of the therapy after a period of no therapy encompasses the repeat administration of one or more agents after stopping treatment for at least one day or longer of the instant claims.
Pimental et al. does not disclose the patient is one with chronic lung disease symptoms, such as cough or wheeze.
Budden et al. (Nat. Rev. 2016, 15, 55-63) discloses pathogenic links between microbiota and the
gut-lung axis (title; abstract). Changes in the microbiota may be linked to the development of chronic
lung disorders (Box 1). Emerging evidence indicates that there is potential for manipulation of the gut microbiota in the treatment of lung diseases (abstract). Chronic lung diseases are common and often occur together with chronic gastrointestinal tract (GIT) diseases, such as inflammatory bowel disease (IBD) or irritable bowel syndrome (IBS) (p55, left column; p55, middle column, second paragraph; Figure 1). 
Current research is assessing the effects of selected members of the commensal gut microbiota on systemic immunity, including in the lungs, as well as the use of probiotics and prebiotics to prevent and treat acute and chronic pulmonary disease (p57, Microbial species-specific effects on host immunity).
Camus et al. (Eur. Respir. J. 2000, 15, 5-10) discloses respiratory manifestations seen in patients with inflammatory bowel diseases (IBDs) that if left untreated tend to lead to persistent and annoying symptoms (cough, wheeze, etc.) and may lead to destructive and irreversible changes in the airway wall, or to the “end-stage lung” (p5, left column, first paragraph; p5, right column, last paragraph; Table 1; p7, left column, first full paragraph). Patients with IBD, even though they are not exposed to drugs may develop various forms of interstitial lung disease (ILD) (p7, left column, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subjects of Pimental et al. may have chronic lung diseases as chronic lung diseases are common and often occur together with chronic gastrointestinal tract (GIT) diseases, such as inflammatory bowel disease (IBD) or irritable bowel syndrome (IBS) via the gut-lung axis, as taught by Budden et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subjects with chronic lung diseases of Pimental et al. will have persistent and annoying symptoms (cough, wheeze, etc.) as Camus et al. teaches that respiratory manifestations
seen in patients with inflammatory bowel diseases (IBDs) tend to lead to persistent and annoying
symptoms (cough, wheeze, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subjects with chronic lung diseases of Pimental et al. will have reduced symptoms after the administration of treatments (e.g. rifaximin, Vivonex, etc.) to treat inflammatory bowel diseases (IBDs) as the reduction in breath methane and/or methane producing methanogens will predictably reduce respiratory manifestations via the gut-lung axis. 
The method steps and the agents of Pimental et al. encompass the method steps and the agents of the instant claims. The patients of Pimental et al. comprise those with IBS and therefore, it would have been predictable that the patients comprise those with chronic lung diseases and that the method and agents are capable of the same properties and functions, such as eliminating the use of rescue medication. 

Pimental et al. does not explicitly disclose methane positive is identified by 1 ppm or greater or 10 ppm or greater of methane in the patient’s breath.
Costello et al. (J. Breath Res. 2013, 7, pg1-8) discloses that patients who suffer from malabsorption of sugars (e.g. IBS) produce large amounts of methane which goes from the gut, through the intestinal wall into the blood stream and then to the lungs, from where it can be quantitatively measured (abstract; p1, 1. Introduction). The administration of non-absorbable antibiotic rifaximin to a patient with high methane production reduced breath methane levels (p2, 2. Physiology and disease).
For breath methane detection, methods are needed which can measure methane from about 1-100 ppm. Background atmospheric methane is about 1.7 ppm (p5, 6. Analytical methods for methane
detection and breath testing). The GastroCH4ECKTM device allows users to collect direct breath samples
from a breath bag (p5, right column, last paragraph). Methane testing identifies candidates for antibiotic
treatment of constipation for immediate and long-term alleviation of IBS symptoms (p3, left column, fourth paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a patient of Pimental et al. as methane positive by 1 ppm or greater or 10 ppm or greater of methane in the patient’s breath as Costello et al. teaches that atmospheric methane is about 1.7 ppm and the breath methane detection measure methane from about 1-100 ppm and therefore, breath methane for subjects with IBDs will necessarily be higher than standard atmospheric methane and predictably be greater than 1 ppm and up to about 100 ppm.

Pimental et al. does not disclose a pulmonary function test.
Jun et al. (Digestive Diseases and Sciences 2005, 50, 1688-1691) discloses that relationship between a subpopulation of IBS patients (alternating-type IBS) and bronchial hyperresponsiveness by administering pulmonary function tests (abstract; Table 2; p1689, Bronchial Provocation Test and Pulmonary Function Test; p1691, paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pulmonary function test to the patients of Pimental et al. to examine the relationship between the IBS patients, such as those with alternating-type IBS and chronic lung diseases, such as bronchial hyperresponsiveness.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618